

EXHIBIT 10.2
FORM OF
STOCK SUBSCRIPTION AGREEMENT


STOCK SUBSCRIPTION AGREEMENT, dated as of June __, 2010 (the “Agreement”), by
and between By Design, Inc., a Nevada corporation (the “Company”), and
_________________, with an address at ___________________________________ (the
“Investor”).
 
W I T N E S S E T H:
 
WHEREAS, the Investor desires to purchase from the Company, and the Company
desires to sell and issue to the Investor, ________ shares (the “Shares”) of
common stock, par value $0.001 per share, of the Company (“Common Stock”) upon
the terms and conditions set forth in this Agreement; and
 
WHEREAS, in connection with the Investor’s purchase of the Shares, the Investor
will receive certain rights to participate in future public offerings of Company
stock, and will be subject to certain restrictions on the transfer of the
Shares, all as more fully set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.
 
 
1.
Definitions.

 
For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.
 
“Affiliate” shall mean, with respect to any specified Person, (i) if such Person
is an individual, the spouse, heirs, executors, or legal representatives of such
individual, or any trusts for the benefit of such individual or such
individual’s spouse and/or lineal descendants, or (ii) otherwise, another Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified.  As used
in this definition, “control” shall mean the possession, directly or indirectly,
of the sole and unilateral power to cause the direction of the management and
policies of a Person, whether through the ownership of voting securities or by
contract or other written instrument.
 
“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.
 
“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.
 
“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, other than to an Affiliate, or to make or effect any of the above.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
“Underwriting Documents” shall mean an underwriting agreement in customary form
and all other agreements and other documents reasonably requested by an
underwriter in connection with an underwritten public offering of equity
securities (including, without limitation, questionnaires, powers of attorney,
indemnities, custody agreements and lock-up agreements).
 
 
2.
Sale and Purchase of Shares.

 
2.1.           Subscription for Shares by Investor.  Subject to the terms and
conditions of this Agreement, the Investor hereby agrees to purchase the Shares
from the Company, and the Company hereby agrees to issue and sell the Shares to
the Investor, at a purchase price equal to $_____ per share, for a total
purchase price of $________ (the “Consideration”).
 
2.2.           Closing; Deliveries.
 
(a)           The closing of the acquisition of the Shares (the “Closing”) shall
take place at the offices of Greenberg Traurig, LLP, counsel to the Company, at
200 Park Avenue, 14th Floor, New York, New York 10166, or at such other place as
the parties may mutually agree upon, at 10:00 a.m. on June __, 2010, or such
other date and time on which the parties may mutually agree (the “Closing
Date”).
 
(b)           At or promptly after the Closing, the Company shall deliver to the
Investor, against delivery by the Investor of the Consideration (as provided
below), a duly issued stock certificate representing the number of Shares
purchased by the Investor.  The Consideration shall be paid by (i) certified
check, or (ii) wire transfer of immediately available funds in accordance with
wire transfer instructions which will be provided by the Company upon the
Investor’s request.
 
 
3.
Representations, Warranties and Acknowledgments of the Investor.

 
The Investor hereby represents, warrants and acknowledges to the Company as to
itself, as follows:
 
3.1.           Execution, Delivery and Performance.
 
The Investor has full right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and this Agreement has been
duly authorized, executed and delivered by it and is valid, binding and
enforceable against it in accordance with its terms.
 
3.2.           No Conflicts.
 
None of the execution, delivery and performance of this Agreement by the
Investor will conflict with, or result in a breach of any terms or provisions
of, or constitute a default under, any material contract, agreement or
instrument to which the Investor is a party or by which the Investor is bound.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
3.3.           Investment Representations.
 
(a)           The Investor understands that the offering and sale of the Shares
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of the provisions of Section 4(2) of
the Securities Act and Regulation D adopted thereunder (“Regulation D”).  The
Investor is acquiring the Shares solely for purposes of investment and with no
present intention to distribute such Shares.  The Investor is an “accredited
investor,” as defined in Rule 501 of Regulation D, and it has such knowledge and
experience in financial and business affairs as to be capable of evaluating the
merits and risks of an investment in the Company pursuant to the terms of this
Agreement.
 
(b)           The Investor understands that (i) the purchase of the Shares is a
speculative investment which involves a high degree of risk of loss of such
Investor's investment therein, (ii) there are substantial restrictions on the
transferability of the Shares under the terms hereof and the provisions of the
Securities Act and (iii) for an indefinite period following the Closing there
will be no public market for the Shares and, accordingly, it may not be possible
to liquidate its investment in the Company in case of emergency or otherwise.
 
3.4.           Access to Information; Reliance.
 
The Investor has been provided an opportunity to ask questions of, and has
received answers thereto satisfactory to him from, the Company and its
representatives concerning the Company and the Investor’s investment therein,
and the Investor has been provided with such information as he has requested
from the Company concerning the same.  The Investor has sought independent
legal, investment and tax advice to the extent that he has deemed necessary or
appropriate in connection with his decision to invest in the Company.
 
3.5.           Investor Information.
 
The information concerning the Investor herein is true and correct.  The
Investor shall promptly notify the Company and provide the Company with
corrected information should any information cease to be correct following the
date hereof.
 
3.6.           Involvement in Certain Legal Proceedings.
 
The Investor:
 
(a)           has not filed or had filed against him a petition under the
federal bankruptcy laws or any state insolvency law, or had a receiver, fiscal
agent or similar officer appointed by a court for his business or property or
any partnership, corporation or business association in which he was a general
partner or executive officer at or within two years before the time of such
filing;
 
(b)           has not been convicted in a criminal proceeding, and is not a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);
 
(c)           has not been the subject of any order, judgment, or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
or court of competent jurisdiction, permanently or temporarily barring, limiting
or enjoining him from engaging in, or otherwise limiting his ability to engage
in or be associated with any Person engaged in, any type of business practice,
conduct or employment (including without limitation in connection with the
purchase or sale of any security or commodity); and
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(d)           has not been found by a court of competent jurisdiction in a civil
action or by the U.S. Securities and Exchange Commission (the "SEC") or the
Commodity Futures Trading Commission to have violated any federal or state
securities law or federal commodities law, and the judgment in such civil action
or finding by such Commission has not been subsequently reversed, suspended, or
vacated.
 
 
4.
Representations and Warranties of the Company.

 
The Company represents and warrants to the Investor, as follows:
 
4.1.           Execution, Delivery and Performance.
 
The Company has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.
 
4.2.           Shares Duly Authorized.
 
The Shares to be issued to the Investor pursuant to this Agreement, when issued
and delivered in accordance with the terms of this Agreement, will be duly and
validly issued and will be fully paid and nonassessable.
 
4.3.           No Conflicts.
 
None of the execution, delivery and performance of this Agreement by the Company
will conflict with the Company's Articles of Incorporation or By-laws, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.
 
4.4.           Capitalization.
 
(a)           As of the date hereof, the authorized capital stock of the Company
consists of (i) 50,000,000 shares of Common Stock, of which 9,197,802 shares are
issued and outstanding, and (ii) 1,000,000 shares of preferred stock, par value
$0.01 per share, of which no shares are issued and outstanding.  As a result of
the transactions contemplated hereby and similar transactions, the authorized
capital stock of the Company will consist of (A) 50,000,000 shares of Common
Stock, of which all 50,000,000 shares will be issued and outstanding, and (B)
1,000,000 shares of preferred stock, par value $0.01 per share, of which no
shares will be issued and outstanding.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
 
 
5.
Registration Rights.

 
5.1.           Participation in Registrations.
 
Subject to Section 6.2 and the other provisions of this Section 5, if, at any
time following the date hereof, the Company shall determine to register any
Common Stock pursuant to the Securities Act, the Company will use its best
efforts to include in such registration such number of Shares as it reasonably
believes (or, if such offering shall be an underwritten public offering of
securities, as the underwriter (the "Underwriter") advises the Company in
writing) can be sold in such offering without adversely affecting its (or the
Underwriter's) ability to effect an orderly distribution of such securities (the
“Registrable Shares”).
 
5.2.           Underwritten Offerings.
 
In the event a registration giving rise to an Investor’s rights pursuant to
Section 5.1 relates to an underwritten offering of securities, an Investor’s
right to registration pursuant to Section 5.1 shall be conditioned upon its (a)
participation in such underwriting, (b) inclusion of the Registrable Shares
therein and (c) execution of all Underwriting Documents requested by the
Underwriter with respect thereto.  In the event the Underwriter determines that
the aggregate number of shares proposed for inclusion in such offering (the
“Aggregate Amount”) exceeds the number of shares that it would be advisable to
include in such offering (the “Recommended Amount”), the number of Registrable
Shares may be reduced on a pro rata basis by the Company to the extent necessary
to bring the Aggregate Amount down to the Recommended Amount.
 
5.3.           Expenses.
 
The Company shall bear all of the expenses incurred in connection with an
offering of the type described in this Section 5, including, without limitation,
SEC filing fees and the fees (up to a maximum aggregate amount of $5,000) of
separate counsel retained with respect thereto by the Investor.
 
5.4.           Indemnification.
 
The Company and the Investor will indemnify the other parties hereto against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any prospectus or other document (including any
related registration statement, notification or the like) incident to any
registration of the type described in Section 5.1, or any omission (or alleged
omission) to state in any such document a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse such indemnified party for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action, provided that no party will be eligible for
indemnification hereunder to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished by such party for use in
connection with such registration.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
5.5.           Cooperation by Holder.
 
The Investor shall furnish to the Company or the Underwriter, as applicable,
such information regarding the Investor and the distribution proposed by him as
the Company may reasonably request in connection with any registration or
offering referred to in this Section 5.  The Investor shall cooperate as
reasonably requested by the Company in connection with the preparation of the
registration statement with respect to such registration, and for so long as the
Company is obligated to file and keep effective such registration statement,
shall provide to the Company, in writing, for use in the registration statement,
all such information regarding the Investor and his plan of distribution of the
Shares included in such registration as may be reasonably necessary to enable
the Company to prepare such registration statement, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of law in connection therewith.
 
5.6.           Excluded Offerings.
 
An Investor’s rights pursuant to Section 5.1 shall not apply to any
registrations on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the offering and sale of the
Shares.  Moreover, the rights described in Section 5.1 shall not be available to
the Investor if, in the opinion of counsel to the Company, all of the Shares
then held by the Investor could be sold without registration in a transaction
complying with Rule 144 under the Securities Act.
 
 
6.
Transfer Restrictions.

 
6.1.           Securities Act Restrictions.
 
Notwithstanding anything to the contrary in this Agreement, the Investor shall
not Transfer any of the Shares unless and until (a) the Company has received an
opinion of counsel reasonably satisfactory to it that the Shares may be sold
pursuant to an exemption from registration under the Securities Act, the
availability of which is established to the reasonable satisfaction of the
Company, or (b) a registration statement relating to the Shares has been filed
by the Company and declared effective by the SEC.
 
6.2.           Restrictions in Connection with Underwritten Offerings.
 
Notwithstanding anything to the contrary in this Agreement, the Investor shall
not Transfer any of the Shares for such time before or following the effective
date of a registration statement with respect to a public offering of securities
of the Company as shall be reasonably requested by an underwriter of such
securities and agreed to by the Company.
 
6.3.           Non-Compliant Transfers.
 
Any Transfer or purported Transfer of Shares made in violation of the provisions
of this Section 6 shall be null and void and without effect.
 
 
7.
Conditions to Closing of the Investor.

 
The obligations of the Investor to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
conditions listed below.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
7.1.           Representations and Warranties.
 
The representations and warranties made by the Company in Section 4 shall be
true and correct in all material respects at the time of Closing as if made on
and as of such date.
 
7.2.           Approvals.
 
All authorizations, approvals or permits, if any, of any governmental authority
or regulatory body that are required in connection with the lawful issuance of
the Shares by the Company pursuant to this Agreement, shall have been duly
obtained by the Company and shall be effective on and as of the Closing Date.
 
7.3.           Corporate Proceedings.
 
All corporate and other proceedings required to be undertaken by the Company in
connection with the transactions contemplated hereby shall have occurred, and
all documents and instruments incident to such proceedings shall be reasonably
satisfactory in substance and form to the Investor.
 
 
8.
Conditions to Closing of the Company.

 
The obligations of the Company to effect the transactions contemplated by this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
conditions listed below.
 
8.1.           Representations and Warranties.
 
The representations and warranties made by the Investor in Section 3 shall be
true and correct in all material respects at the time of Closing as if made on
and as of such date.
 
8.2.           Corporate Proceedings.
 
All corporate and other proceedings required to be undertaken by the Investor in
connection with the transactions contemplated hereby shall have occurred, and
all documents and instruments incident to such proceedings shall be reasonably
satisfactory in substance and form to the Company.
 
9.           Amendment to Articles of Incorporation.
 
The parties hereto covenant and agree that, as soon as practicable following the
execution of this Agreement, the Board of Directors of the Company shall propose
(subject to approval of the stockholders of the Company), and the Investor
hereby approves, an amendment to the Company's Articles of Incorporation to
increase the number of authorized shares of Common Stock from 50,000,000 shares
to 500,000,000 shares and to change the corporate name of the Company.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
 
 
10.
Miscellaneous.

 
10.1.           Restrictive Legend.
 
(a)           Each of the certificates representing the Shares shall bear a
legend containing a disclosure statement in substantially the following form:
 
The securities represented by this certificate (the “Shares”) have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”).  The Shares may not be offered for sale, sold, transferred or otherwise
disposed of except pursuant to (a) an effective registration statement under the
Securities Act or (b) an exemption from registration under the Securities Act,
which exemption is confirmed in an opinion of counsel satisfactory to the
Company.
 
(b)           Any holder of Shares registered pursuant to the Securities Act and
qualified under applicable state securities laws may exchange such Shares for
new securities that shall bear a legend which omits the first two sentences of
the legend set forth in paragraph (a) of this Section 10.1.
 
10.2.           Notices.
 
All notices, requests, demands and other communications provided in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given at the time when hand delivered, delivered by express courier, or sent by
facsimile (with receipt confirmed by the sender’s transmitting device) in
accordance with the contact information provided below or such other contact
information as the parties may have duly provided by notice.
 
The Company:


__________________
__________________
__________________
Telephone:  (860) 604-5892
Facsimile:  _____________
Attention:  Mr. Gary S. Ohlbaum
President and Chief
                 Executive Officer
With a copy to:
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue, 15th Floor
New York, New York  10166
Telephone:  (212) 801-9200
Facsimile:   (212) 801-6400
Attention:  Spencer G. Feldman, Esq.



 
The Investor:
 
As per the contact information provided on the signature page hereof.
 
10.3.           Survival of Representations and Warranties.
 
Each party hereto covenants and agrees that the representations and warranties
of such party contained in this Agreement shall survive (i) any investigation
made by the Company or the Investor and (ii) the Closing.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
10.4.           Entire Agreement.
 
This Agreement contains the entire agreement between the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements and understandings of the parties, oral and written, with respect to
the subject matter contained herein.
 
10.5.           Assignment.
 
This Agreement, and the rights and obligations of a party hereunder, may not be
assigned or Transferred by the Investor without the prior written consent of the
Company.
 
10.6.           Binding Effect; Benefits.
 
This Agreement and all the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; nothing in this Agreement, expressed or implied, is intended to confer
on any persons other than the parties hereto, or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.
 
10.7.           Amendment; Waivers.
 
All modifications or amendments to this Agreement shall require the written
consent of the Company and the Investor.  No waiver of any breach, noncompliance
or nonfulfillment of any of the provisions of this Agreement shall be effective
unless set forth in a written instrument executed by the party against whom such
waiver is sought; and no waiver of any such breach, noncompliance or
nonfulfillment shall be construed to be a waiver of any other or subsequent
breach, noncompliance or nonfulfillment.
 
10.8.           Applicable Law; Disputes.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, U.S.A., without giving effect to the conflict of law
provisions thereof.  In the event there is any dispute between the parties as to
their rights and obligations under this Agreement, the parties submit to the
jurisdiction of any state or federal court sitting in the State of Nevada (the
Company's state of incorporation), City of Las Vegas, and waive any defense of
inconvenient forum to the maintenance of any action so brought.
 
10.9.           Further Assurances.
 
Each party hereto shall do and perform or cause to be done and performed all
such further acts, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party hereto reasonably
may request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.
 
10.10.           Counterparts.
 
This Agreement may be executed by fax or .pdf and in counterparts.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Company and the Investor has caused this
Agreement to be executed as of the date first written above.
 
 
THE INVESTOR:
THE COMPANY:
     
BY DESIGN, INC.
       
By:_________________________________
By:_____________________________
Name:
      Gary S. Ohlbaum
Title:
      President and Chief Executive Officer

 
 


  Contact Information:
 
 
- 10 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 